—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered April 3, 1995, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention regarding the court’s charge is unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, without merit. Sullivan, J. P., Krausman, Florio and McGinity, JJ., concur.